Exhibit 10.1

 



FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT,

ESCROW AGREEMENT, AND CORPORATE GUARANTY

 

This amendment (“Amendment”), entered into as of February 4, 2013 (“Amendment
Effective Date”) modifies the terms of the following complementary agreements
pertaining to the purchase and sale of 100% of the capital stock of China Motion
Telecom HK Limited: (1) the Stock Purchase Agreement (“Agreement”); (2) the
Escrow Agreement; and (3) the Corporate Guaranty (collectively “Transaction
Documents”). All defined terms contained in the Transaction Documents are
incorporated by reference in this Amendment.

 

RECITALS

 

By this Amendment, the Business Parties hereby agree to extend the Outside
Closing Date in consideration of certain adjustments to the amount, timing and
manner of payment of the Purchase Price, accomplished through the following
amendatory language to the Transaction Documents, to which Escrow Agent (only to
the extent in respect of the Escrow Agreement) and VelaTel also consent.

 

AGREEMENT

 

1.                In Section 1.3 of the Agreement, the Purchase Price is
increased from HK$45,000,000 to HK$45,405,000 (“Amended Purchase Price”),
representing a 1% increase in the difference between the total original Purchase
Price less the Buyer’s Deposit.

 

2.                In Section 1.4 of the Agreement, and in consideration of
Seller agreeing to extend the Outside Closing Date under section 3 of this
Amendment:

 

(a)              Buyer’s Deposit shall mean HK$4,500,000 paid by Buyer to Escrow
Agent pursuant to the Escrow Agreement. Buyer’s Deposit shall continue to be
held by Escrow Agent under the Escrow Agreement (as amended by this Amendment.

 

(b)              Within ten business days following the Amendment Effective
Date, Buyer shall deposit with Escrow Agent, in escrow, a sum of HK$1,170,000
(“Buyer’s Further Deposit”), which shall represent additional security for
Buyer’s performance of the Agreement (as revised and amended by this Amendment).
In the event of Buyer’s failure or inability to timely close the Agreement on or
before the Outside Closing Date (as amended in this Amendment) or the Agreement
is not closed for whatever reasons other than Seller’s failure or inability to
timely close the Agreement on or before the amended Outside Closing Date,
Buyer’s Deposit and Buyer’s Further Deposit together shall be released to
Seller, and, shall constitute Seller’s sole remedy for Buyer’s breach.

 

(c)              At closing, Buyer shall pay Seller the Amended Purchase Price,
plus the First Adjustments, less Buyer’s Deposit and Buyer’s Further Deposit,
and Buyer shall authorize Escrow Agent to release Buyer’s Deposit and Buyer’s
Further Deposit to Seller or as Seller may direct.

 

3.                The Parties agree that the Outside Closing Date in Section 1.8
be extended from January 31, 2013 to February 28, 2013.

 



1

 

 

4.                Notwithstanding anything in the Escrow Agreement to the
contrary: (a) this Amendment shall serve as notice to Escrow Agent that the
Business Parties (i) have extended the Outside Closing Date to February 28,
2013, and (ii) that the Business Parties hereby appoint Escrow Agent as escrow
agent to hold the Buyer’s Further Deposit in accordance with the terms of the
Escrow Agreement, and Escrow Agent hereby accepts said appointment as escrow
agent. All terms of the Escrow Agreement that have heretofore applied to Buyer’s
Deposit shall now apply equally to Buyer’s Further Deposit; (b) within the time
specified in section 2 (b) of this Amendment, Buyer shall deliver Buyer’s
Further Deposit to Escrow Agent via wire transfer pursuant to instructions
Escrow Agent has provided to Buyer; (c) Escrow Agent shall hold Buyer’s Further
Deposit in escrow during the continuation of the Escrow Agreement (as amended by
this Amendment), and shall not release all or any of Buyer’s Further Deposit to
any person except according to the provisions of the Escrow Agreement (as
amended by this Amendment); (d) all Instructions to be delivered by either or
both Business Parties under, or such other parties referred to in, the Escrow
Agreement shall be revised as appropriate to reflect the terms of this
Amendment; (e) immediately upon the release and delivery of the Buyer’s Deposit
and Buyer’s Further Deposit by Escrow Agent under the Escrow Agreement (as
amended by this Amendment), the Escrow Agreement (as amended by this Amendment)
shall forthwith expire and all of Escrow Agent’s duties thereunder shall
forthwith terminate; (f) each of Seller and Buyer hereby represents and warrants
to and undertakes with Escrow Agent (to the intent that the provisions of this
representations and warranties shall continue to have full force and effect
notwithstanding termination of the Escrow Agreement (as amended by this
Amendment) as follows: (i) all the necessary consents and approvals have been
obtained by Seller or Buyer (as the case may be) to execute, deliver and perform
this Amendment and such consents and approvals are valid and in full force and
effect; (ii) it has all the necessary corporate power and authority to execute
this Amendment or enter into any transactions contemplated by, and perform its
obligations under, this Amendment; (iii) it has taken all necessary corporate
and other actions to authorise the execution, delivery and performance of this
Amendment; (iv) this Amendment constitutes its legal, valid and binding
obligations enforceable in accordance with the terms of this Amendment; (v) it
shall not maintain at any time that the Escrow Agent, save as otherwise provided
hereunder, in any way supports, recommends or has an interest in any of the
matters in connection with or in respect of this Amendment; (vi) none of the
actions to be performed or taken by Seller or Buyer (as the case may be) as
aforesaid or under this Amendment is in breach or contravention of (A) any law
in any jurisdiction in which the actions are to be performed or taken or (B) any
contracts or obligations, agreements or arrangements to which Seller or Buyer
(as the case may be) is a party or by which Seller or Buyer (as the case may be)
is bound; and (vii) it shall perform such acts or provide such documents, and to
procure the performance of such acts or the provision of such documents, which
the Escrow Agent may reasonably require in relation to Escrow Agent's
performance of its obligations hereunder; (g) in addition to the indemnities
contained in paragraph 14 of the Escrow Agreement, each of the Seller and Buyer
shall at all times hold the Indemnified Parties harmless from, and indemnify
each of them in full in respect of, any and all claims, demands, actions or
proceedings whatsoever brought or threatened by or against any of them and all
losses, damage, costs, expenses and other liabilities of whatever nature
suffered, sustained, incurred or payable by them or any of them arising out of
or in connection with this Amendment and/or any breach by Seller and/or Buyer of
any of its representations, warranties, undertakings or obligations set forth in
this Amendment and/or any act or thing done by them or any of them under this
Amendment save for any claims, demands, actions or proceedings solely
attributable to the wilful default on the part of the Indemnified Parties as
adjudicated by a court or arbitral tribunal of a competent jurisdiction in
complying with the terms of this Amendment; and (h) the maximum aggregate
liability of Escrow Agent towards the Seller, the Buyer and any other persons
(whether due to any wilful default or otherwise, and whether under the Escrow
Agreement (as amended by is this Amendment) or otherwise at law) shall not
exceed HK$50,000 (excluding the Buyer’s Deposit and the Buyer’s Further Deposit
which shall be released to the Business Parties or such other persons in
accordance with the provisions of the Escrow Agreement (as amended by is this
Amendment)), and his paragraph 4 shall survive notwithstanding expiration or
termination of the Escrow Agreement (as amended by is this Amendment).

 

 



2

 

 

 

5.                In consideration of Seller and Listco entering into this
Amendment and other valuable considerations, VelaTel hereby unconditionally and
irrevocably guarantees to Seller each and every obligation of Buyer under this
Amendment. VelaTel agrees that it is directly and primarily liable to Seller,
that its obligations hereunder are independent of the obligations of Buyer under
this Amendment, and that a separate action or actions may be brought and
prosecuted against VelaTel, whether action is brought against Buyer or whether
Buyer is joined in any such action or actions.

 

6.                Subject only to the variations contained in this Amendment and
such other alterations (if any) as may be necessary to make the Transaction
Documents consistent with this Amendment, all terms and conditions of the
Transaction Documents remain in full force and effect and shall be read and
construed and be enforceable as if the relevant terms of this Amendment were
inserted therein by way of addition or substitution, as the case may be. In case
of any conflict between the terms of this Amendment and the terms of any of the
Transaction Documents, the terms of this Amendment shall prevail.

 

7.                The Parties shall do and execute or procure to be done and
executed all such further acts, deeds, documents and things as may be necessary
to give full effect to the terms and intent of this Amendment.

 

8.                Upon execution of this Amendment, Buyer shall pay a total sum
of no more than HK$120,000 (all inclusive) to the professional parties of
Seller, which sum represents their total costs and disbursements involved in the
preparation and execution of, and other matters incidental to, this Amendment.

 

9.                This Amendment is made and shall be governed by, and construed
and enforced in accordance with, the laws of Hong Kong, without regard to the
conflict of laws principles thereof as the same apply to agreements executed
solely by residents of Hong Kong and wholly to be performed within Hong Kong.

 

10.             This Amendment may be executed in one or more counterparts,
including facsimile copies of signatures, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to constitute
one and the same agreement.

 



3

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

GULFSTREAM CAPITAL PARTNERS LTD.

By /s/ Colin Tay                   

       Colin Tay, its President

 

Room 1307, Tower 1, Lippo Centre, No. 89 Queensway, Admiralty, Hong Kong and

4F-1 No. 102 Kuang Fu South Road

Taipei 106

Taiwan

Facsimile: + (886) 2 2778-1534

E-Mail: ctay@trussadc.com

CHINA MOTION TELECOM INTERNATIONAL LIMITED

By /s/ Wu Chi Chiu               

Wu Chi Chiu, Director

 

Unit 3101, Level 31, Tower 1, Enterprise Square Five

38 Wang Chiu Road

Kowloon Bay, Hong Kong

Facsimile: + (852) 2209 1388

E-Mail: wu.chcc@chinamotion.com

   

As a Deed

VELATEL GLOBAL COMMUNICATIONS, INC.

 

By /s/ Colin Tay                  

      Colin Tay, its President

 

Room 1307, Tower 1, Lippo Centre, No. 89 Queensway, Admiralty, Hong Kong and

4F-1 No. 102 Kuang Fu South Road

Taipei 106

Taiwan

Facsimile: + (886) 2 2778-1534

E-Mail: ctay@trussadc.com

CHINA MOTION HOLDINGS LIMITED

 

 

By /s/ Wu Chi Chiu                  

Wu Chi Chiu, Director

 

Unit 3101, Level 31, Tower 1, Enterprise Square Five

38 Wang Chiu Road

Kowloon Bay, Hong Kong

Facsimile: + (852) 2209 1388

E-Mail: wu.chcc@chinamotion.com

   

ANGELA HO & ASSOCIATES

 

By /s/ Firmus Fung

Firmus Fung, Partner, on behalf of Angela Ho and Associates, a Hong Kong
partnership, but not on behalf of any associated firm of Angela Ho and
Associates

 

1109, Tower 1, Lippo Centre

89 Queensway

Hong Kong

 

Facsimile: +(852) 2810 0805

E-Mail: firmusfung@holawfirm.com

CHINAMOTION INFOSERVICES LIMITED

 

By /s/ Wu Chi Chiu

Wu Chi Chiu, Director

Unit 3101, Level 31, Tower 1, Enterprise Square Five

38 Wang Chiu Road

Kowloon Bay, Hong Kong

Facsimile: + (852) 2209 1388

E-Mail: wu.chcc@chinamotion.com

 

 

4

